DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10-14 and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mantor et al. (US 9,142,057).
As per claim 1, Mantor et al., hereinafter Mantor, discloses an apparatus comprising: 
a set of shader engines (Figure 2, item 210A, 210B); 
a set of front end (FE) circuits (Figure 3, item 314A, 314B; item 316A, 316B), wherein subsets of the set of FE circuits are configured to schedule geometry workloads for subsets of the set of shader engines based on a mapping (col. 4, line 58-65 where each shader engine is configured to process general-compute shaders); and 
a set of physical paths configured to convey information from the set of FE circuits to a memory via the set of shader engines, wherein subsets of the set of physical paths are allocated to the subsets of the set of FE circuits and the subsets of 
As per claim 2, Mantor demonstrated all the elements as disclosed in claim 1, and further discloses wherein the set of physical paths comprises a command bus having a set of lanes that convey information from the set of FE circuits to the set of shader engines, and wherein subsets of the set of lanes are allocated to the subsets of the set of FE circuits and the subsets of the set of shader engines based on the mapping (Figure 2, item 212A; col. 9, line 34-67 where the mapping is accomplished by routing).  
Claim 10-11 are apparatus claims with limitation similar to claims 1-2, therefore are similarly rejected as claims 1-2, respectively.
Claim 19-20 are method claims with limitation similar to claims 1-2, therefore are similarly rejected as claims 1-2, respectively.

As per claim 3, Mantor demonstrated all the elements as disclosed in claim 2, and further discloses wherein the set of physical paths comprises a cache to hold information received from the set of shader engines, and wherein portions of the cache are allocated to hold information received from the subsets of the set of shader engines based on the mapping (Figure 2, item 206).  
As per claim 4, Nordquist demonstrated all the elements as disclosed in claim 3, and further discloses wherein the set of physical paths comprises a set of memory 
As per claim 5, Nordquist demonstrated all the elements as disclosed in claim 4, and further discloses 
a set of registers configured to store information for configuring the set of physical paths (Figure 2, the routing logic 212A).  

As per claim 12, Nordquist demonstrated all the elements as disclosed in claim 10, and further discloses wherein the set of physical paths comprises a command bus having a set of lanes that convey information from the set of FE circuits to the set of shader engines, and wherein the set of registers stores information indicating an - 19 -Attorney Docket Number: 1458-190241 allocation of subsets of the set of lanes to the subsets of the set of FE circuits and the subsets of the set of shader engines (Figure 2, item 206).  
As per claim 13, Nordquist demonstrated all the elements as disclosed in claim 12, and further disclose wherein the set of physical paths comprises a cache to hold information received from the set of shader engines, and wherein the set of registers stores information indicating allocation of portions of the cache to hold information received from the subsets of the set of shader engines (Figure 2, item 206 to item 216).  
As per claim 14, Nordquist demonstrated all the elements as disclosed in claim 13, and further discloses wherein the set of physical paths comprises 


As per claim 21, Nordquist demonstrated all the elements as disclosed in claim 20, and further discloses wherein the set of physical paths comprises a cache to hold information received from the set of shader engines, and wherein spatially partitioning the set of physical paths comprises partitioning the cache in to portions to hold information received from the subsets of the set of shader engines (Figure 2, item 206).  
As per claim 22, Nordquist demonstrated all the elements as disclosed in claim 21, and further discloses wherein the set of physical paths comprises a set of memory channels configured to convey information from the cache to a memory, and wherein spatially partitioning the set of physical paths comprises allocating subsets of the set of memory channels to convey information from the portions of the cache to the memory (Figure 2, item 206 to item 216).
Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nordquist et al. (US 7,728,841) and further in view of Du et al. (US 2007/0296729).
As per claim 7, Nordquist demonstrated all the elements as disclosed in claim 1.
It is noted Nordquist does not explicitly teach 

It would have been obvious to one of ordinary skill in art before the effective fling date of the claimed invention to incorporate the teaching of Du into Nordquist because Nordquist discloses a method of processing an image and Du further discloses the application to processing the image could be divided into subsets for the purpose of utilizing the resource more efficiently.
As per claim 8, Nordquist and Du demonstrated all the elements as disclosed in claim 7, and Du further discloses wherein the mapping is determined based on characteristics of the applications ([0046] where each thread is associated with an application).  
It would have been obvious to one of ordinary skill in art before the effective fling date of the claimed invention to incorporate the teaching of Du into Nordquist because Nordquist discloses a method of processing an image and Du further discloses the application to processing the image could be divided into subsets for the purpose of utilizing the resource more efficiently.
As per claim 9, Nordquist demonstrated all the elements as disclosed in claim 8, and further discloses wherein the mapping is determined based on at least one of 
It would have been obvious to one of ordinary skill in art before the effective fling date of the claimed invention to incorporate the teaching of Du into Nordquist because Nordquist discloses a method of processing an image and Du further discloses the application to processing the image could be divided into subsets for the purpose of utilizing the resource more efficiently.
Claims 16-18 are apparatus claims with limitations similar to claims 7-9, respectively, therefore are similarly rejected as claims 7-9, respectively.

Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Mantor does not disclose that the non-pixel shaders are directed to the shader engines according to a mapping. In reply, the Examiner considers the set of FE circuits are routed through a set of shaders to a memory; by routing, the path is mapped.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        January 14, 2022